Exhibit 10.23
 
Purchase and Sell Contract of Vacant Capsule
 
1 Products Name, Specifications, Quantity, Total Amount, Delivery Date and
Quantity
 
Specificati-ons
color
Print-ed name
Col-or
Quanti-ty
(10000 unit)
Unit
Price
(yuan/1000 unit)
 
Total Amount
Delive-ry Date and Quantit-y
 
0#
Hat:pi-nk
Body: white
Hat:
Hat:
5000
128
 
75800
Based on the order sheet
1#
red
     
118
     
Total Amount (in words)
 
Note: the actual delivered quantity shall not exceed 8±% than the ordered
Quantity.
 

 
 
2 Delivery Place and Means of Transportation: the purchaser’s warehouse, by car
or train.
 
3 The Standard for Check and Accept: The People's Republic of China
Pharmacopoeia (2000 version)
 
4 .Terms of payment and Time: time: 30days after receiving the goods；
 
                        . Terms of payment: bank remittance
 
5 Objection Period: 14 days after receiving the goods.
 
6 The Liability of Breach the Agreement:
 
(1) In the case of late delivery, the rate of penalty is charged at 0.004% for
every days；If the supplier refuses to delivery the goods, the rate of penalty is
charged at 10% of the remaining goods.
 
(2) In case of late payment, the rate of penalty is charged at  0.004% for every
days; if the supplier cancel the effective order, the rate of penalty is charged
at 10% of the canceled goods.
 
(3) The buyer must buy the produced products when he terminates the order.
 
7 Force Majeure: In the case of counter any Force Majeure by any party who could
free from economic penalty with providing convincing evidence.
 
8 Settlement of Disputes: any disputes arising from this contract could be
settle down through negotiation, if not, could submit to the local court.
 
9 Other Provision: both parities must abide by the contract; negotiation is
preferred to deal with the disputes.
 
Jul 1, 2008 is the effective date.
 
Supplier Name:
Agent signature
Address
Telephone:
Zip code
Bank:
Account number
Tax number
Fax :
 
Buyer Name:
Agent signature
Address
Telephone:
Zip code
Bank:
Account number
Tax number
Fax :
 

                       
Validity: from Dec. 1, 2009 to May. 31, 2010
Party A: Yangling Dongke Madisen Pharmaceutical co.,Ltd
Address: 8 Xinqiao Road Yangling Demonstration Zone
Zip Code: 712100
 
Party B：Shanxi Guangsheng capsule Co., Ltd
 
Address: Room 102 Unit 2 Building 16 Xingsheng Community Xiaoyi Shanxi.
 

